Citation Nr: 1800233	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-33 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for keloids.

2.  Entitlement to service connection for loss of vision.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for right hand arthritis.

7.  Entitlement to service connection for left hand arthritis.

8.  Entitlement to an effective date prior to May 21, 2013 for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

9.  Entitlement to a compensable rating for right knee strain prior to March 22, 2013, and to a rating in excess of 10 percent from that date.

10.  Entitlement to a compensable rating for left knee strain prior to March 22, 2013, and to a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  An August 2011 rating decision granted service connection for right and left knee strain, rated 0 percent, each; denied service connection for arthritis of each hand, hypertension, prostatitis, hearing loss and loss of vision; and declined to reopen a claim of service connection for keloids.  An August 2013 rating decision increased to 10 percent the rating for each knee, effective March 22, 2013.  An October 2013 rating decision granted service connection for PTSD, rated 30 percent from August 20, 2009, 50 percent from July 6, 2011 and 70 percent from May 21, 2013.  In October 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.

An August 2016 statement of the case (SOC) characterized the issues regarding PTSD as involving an earlier effective date for the award of a 70 percent rating, as well as an increased rating from that date.  During the October 2017 hearing, the Veteran clarified what he seeks in this matter (limiting it to an earlier effective date for the award of the 70 percent rating).

[Although Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for keloids (by considering it on the merits), the Board must address on its own whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]

The issues of service connection for hearing loss, seeking an earlier effective date for the award of a 70 percent rating for PTSD, and regarding the ratings for right and left knee strain are being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  On the record at the October 2017 hearing, prior to the promulgation of a decision in these matters, the appellant withdrew his appeal seeking service connection for loss of vision, prostatitis, hypertension, and right and left hand arthritis; there is no question of fact or law in these matters remaining for the Board to consider.

2.  An unappealed August 2008 rating decision denied the Veteran service connection for keloids, essentially on the basis that there was no evidence that such disability may be related to his service, to include as due to exposure to Agent Orange. 
2.  Evidence received since the August 2008 rating decision does not tend to show the Veteran has keloids that are related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for keloids; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking service connection for loss of vision, prostatitis, hypertension, right and left hand arthritis; the Board has no further jurisdiction to consider appeals in these matters.  38 U.S.C. §§ 7104, 7105(b)(2)(d)(5) (2012); 38 C.F.R. §  20.204 (2017).

2.  New and material evidence has not been received, and the claim of service connection for keloids may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §  3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board has jurisdiction in any question which under 38 U.S.C. § 511(a) is subject to a determination by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, in writing or on the record during a hearing.  C.F.R. § 20.204.

On the record at the October 2017 hearing before the undersigned, the Veteran expressed his intent to withdraw his appeals seeking service connection for loss of vision, prostatitis, hypertension, and right and left hand arthritis.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a September 2008 letter.  It provided the Veteran the notice required in claims to reopen; advised him of the basis for the previous denial of service connection for keloids, and that new and material evidence was required to reopen the claim; provided the definition of new and material evidence; suggested what type of evidence would be new and material; and identified what was needed to substantiate the underlying service connection claims. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA and private medical records have been secured.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is, in fact, reopened.  38 C.F.R. § 3.159 (c)(4)(iii).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2017 hearing, the undersigned identified the issue, and advised the Veteran of what is needed to substantiate the claim.  A hearing deficiency is not alleged.




Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in December 1968 he was referred to the dermatology clinic for exfoliative lesions on his fingers.  It was noted that he was on Benadryl.  On October 1969 report of medical history, he reported a history of skin disease.  On the October 1969 service separation examination, the Veteran's skin was normal on clinical evaluation.  

Private medical records show that in September 2002, the Veteran had several keloids on his chest and upper back.  The assessment was painful keloids.	

An August 2008 rating decision denied service connection for keloids, essentially on the basis that such disability is unrelated to the Veteran's service, to include as due to exposure to Agent Orange.  He was notified of the rating decision, and did not appeal it.

VA outpatient treatment records show that the Veteran was seen for keloids in 2014 and 2015 .

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As was noted above, the Veteran did not appeal the August 2008 rating decision and it became final.  38 U.S.C. § 7105.  Consequently, new and material evidence to reopen the claim is required before the claims may be considered de novo.

As the prior denial was based on a finding that keloids were not shown to be related to the Veteran's service, to include as due to exposure to Agent Orange, for evidence received since to relate to the unestablished fact necessary to substantiate the claim (and be new and material, warranting reopening of the claim), it would have to tend to show that the Veteran has keloids etiologically related to a disease, injury, or event in service.  

As noted above, the only pertinent evidence shows the Veteran's recent treatment for keloids (but does not discuss their etiology).  This evidence is not new; it does not pertain to the unestablished fact necessary to substantiate this claim (nexus of the disability to service) and does not bear materially on the claim.  No evidence received since August 2008 is new evidence that tends to show that the Veteran's keloids are etiologically related to his service or to exposure to Agent Orange.  Accordingly, nothing new received for the record since the August 2008 rating decision relates materially to the threshold unestablished fact necessary to substantiate the claim of service connection for keloids or raises a reasonable possibility of substantiating such claim.  Hence, the Board finds that new and material evidence has not been received, and that the claim of service connection for keloids may not be reopened.

ORDER

The appeals seeking service connection for loss of vision, prostatitis, hypertension, and right and left hand arthritis are dismissed.  

The appeal to reopen a claim of service connection for keloids is denied.


REMAND

Regarding the claim of service connection for hearing loss, the Veteran's service discharge certificate shows that he was a medic.  His STRs are silent for complaints or findings concerning hearing loss, and audiometry on the October 1969 service separation shows that his hearing was within normal limits in each ear.  On May 2011 VA audiological examination, the Veteran reported that his bilateral hearing loss began more than 10 years earlier.  He stated that he was subjected to acoustic trauma in service from gunfire and helicopters.  He also said that he had occupational noise exposure for 41 years at his place of employment after service.  Audiometry conducted in conjunction with the examination was interpreted as producing inconsistent responses by the Veteran, the results were considered not reliable and not an accurate representation of his current hearing sensitivity.  Therefore, an opinion regarding the existence and etiology of a hearing loss disability was not provided.  

Regarding the rating for PTSD, the Veteran testified in October 2017 that he sought private psychiatric treatment prior to being seen at the VA.  It is not clear that all  records of such treatment are associated with his VA record.  VA records beginning in 2010 reflect that he was receiving psychotherapy.  There may be some additional records from the relevant time period that have not been procured.  In January 2012 the Veteran reported he had participated in Vet Center counseling since 2007.  There is no indication in the record of an attempt to obtain records from the Vet Center.  As they may contain pertinent information, they must be sought.

The Veteran was most recently afforded an examination to assess his knees in March 2015. VA outpatient treatment records show that in October 2015, he reported constant knee pain, made worse by walking and weight-bearing, and that the knees give out and lock on him.  He stated that he wears a brace on each knee, and had received private cortisone injections six weeks prior .  

In light of allegation of worsening a contemporaneous examination to assess the severity of the Veteran's bilateral knee strain is necessary.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for hearing loss since his discharge from service; for PTSD from 2009 to May 2013 (to include any private and Vet Center treatment); and for his knees since 2009 (to specifically include his private orthopedist) and to provide authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the existence and etiology of any current right and/or left hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  [If audiometry is deemed unreliable, the reason must be explained (e.g., malingering/inadequate testing methodology).]  

The examiner should identify the likely etiology for any hearing loss disability found, specifically indicating whether it is at least as likely as not (a 50% or greater probability) that the disability is related to his exposure to acoustic trauma in service.

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  The consulting provider should note that it is well-established in caselaw that the absence of a hearing loss disability at separation is not fatal to a claim of service connection for such disability.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his service connected bilateral knee disability.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include tests for instability and range of motion studies, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.).  The examiner should comment on restrictions on occupational and daily activity functions due to the disabilities.  

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


